Citation Nr: 1221168	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-15 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a pancreatic disorder, to include as due to in-service radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision and a July 2009 rating decision by the Regional Office (RO).  

The Veteran attempted to reopen the claim of service connection for bilateral hearing loss in December 2008.  Although the RO adjudicated the request to reopen the claim in a May 2009 rating decision and in the July 2009 rating decision, regardless of the decision by the RO,  the Board still is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized this matter as set forth on the title page.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issues of service connection for bilateral hearing loss and for a pancreatic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  In a June 2007 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

3.  The evidence received since the June 2007 rating decision, is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.1103, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  




Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2011).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Analysis

By way of background, the RO denied the original claim of service connection for bilateral hearing loss in an unappealed June 2007 RO rating decision.  The Veteran was notified in writing of this action and apprised of his appellate rights at that time; however, he did not submit a notice of disagreement (NOD) following the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 2008, the Veteran essentially requested that his claim of service connection for bilateral hearing loss be reopened.  

In a rating decision in March 2009, the RO denied the Veteran's request to reopen his claim of service connection for bilateral hearing loss on the grounds that new and material evidence had not been submitted.  In May 2009 the Veteran submitted his NOD with the March 2009 decision.  In July 2009, the RO issued another rating decision and again denied reopening the claim because new and material evidence was not submitted.  38 U.S.C.A. § 5108.  

The evidence of record at the time of the final denial in June 2007 included the Veteran's service treatment and personnel records, private treatment records, VA treatment records, VA examination reports, and various lay statements.  

In the June 2007 decision, the RO observed that the Veteran claimed service connection for bilateral hearing loss, which he attributed to significant noise exposure from the "guns on the ship" during his naval service.  The RO noted that a review of the military records shows the Veteran served as an electrician's mate, and a review of the service treatment records indicates that at the time of the Veteran's enlistment examination, several months prior to his entry into active service, hearing testing revealed left ear hearing loss and that he suffered a childhood head injury.  The RO indicated that the right ear hearing was within normal limits, and the Veteran was deemed qualified for service.  The RO observed that there was no indication of the Veteran's report, evaluation or diagnosis of hearing loss in either ear during his active naval service.  The RO cited to post-service VA treatment records indicating that the Veteran reported hearing difficulties due to his post-service employment as a firefighter, and concluded that service connection for bilateral hearing loss was not established.  

The evidence associated with the claims file subsequent to the June 2007 rating decision includes private treatment records, VA treatment records, and various lay statements submitted by the Veteran.  

In March 2009 and July 2009, the RO determined that the evidence submitted since the initial denial was cumulative of the evidence already of record and did not raise a reasonable possibility of changing the outcome of the case.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the June 2007 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  This evidence is new, in that it was not previously of record.  

Moreover, the Board finds the lay assertions presented by the Veteran to provide more information concerning the circumstances surrounding the onset of the claimed bilateral hearing loss, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

In this regard, the Veteran has provided statements attesting to the types of excessively loud noise exposure he experienced in service, has provided more detailed information regarding his service as a fire fighter in the Navy, has clarified and expounded upon his pre-service history of a childhood concussion and temporary hearing loss, and has described in greater detail his current post-service bilateral hearing loss.  The Veteran is competent to describe observable symptoms of his claimed bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

As noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  However, as will be discussed, further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

With respect to the hearing loss claim, the Veteran asserts that he was exposed to loud noise while working on board various ships in the U.S. Navy, to include while serving in the capacity of a firefighter while assigned to the Submarine Base Fire Department in Groton, CT.  The Veteran contends that while firefighting in the Navy he did not receive any noise protection, and that the naval bases had Gamewell Fire Alarm Boxes with an air horn attached, which rang throughout the firehouse.  

Notably, in a statement received in June 2009, the Veteran insisted that his hearing loss began during his 4 years of naval military service, and explained that a head injury he sustained prior to service when he was 13 produced some temporary hearing loss in his left ear, but that it resolved within one year.  

A December 1969 Report of Medical History for the purpose of enlistment in the U.S. Navy shows that the Veteran "checked-the-box" for a history of a head injury.  The physician noted that the Veteran suffered from a concussion at the age of 11, without sequella.  An accompanying Report of Medical Examination indicates audiometric results for the right ear of 10 dB at 500 MgHz, -5 dB at 1000 MgHz, 5 dB at 2000 MgHz, 15 dB at 3000 MgHz, and 20 dB at 4000 MgHz.  Audiometric results for the left ear were 0 dB at 500 MgHz, -5 dB at 1000 MgHz, 15 dB at 2000 MgHz, 35 dB at 3000 MgHz, and 45 dB at 4000 MgHz.  He was assigned a score of H-1 for his hearing at that time on his Physical Profile Serials [or as it is more commonly known, PUHLES].  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [Observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service].  The Veteran was found to be medically qualified for service.  

The service treatment records are negative for findings of any hearing loss during service.  However, the absence of evidence of a hearing disability during service (or of compensable hearing loss within the first year after discharge) is not fatal to a claim of service connection for hearing loss.  See 38 C.F.R. § 3.385 (2011); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection may still be granted if the medical evidence provides a sound basis for attributing the credible evidence of in-service acoustic trauma to the post-traumatic hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The service personnel records, indicating that the Veteran underwent fire fighting team training in September 1972, serve to corroborate his assertion that he served on a fire fighting team.  Hence, the Board finds the Veteran's assertions regarding the nature of his service as a firefighter to be credible, and concedes that he was likely exposed to loud noises such as alarm sirens during his service.  

A VA audiology progress note, dated in June 2000 shows complaints of longstanding hearing difficulties (10 year minimum), and a positive history of occupational noise exposure as a fire fighter.  The audiologist noted a medical history included skull fracture on the left side at age 13, resulting in temporary loss of hearing.  

A March 2005 VA audiology progress note reveals speech discrimination scores of 76 percent in the right ear and 68 percent in the left ear.  These findings demonstrate that the Veteran currently suffers from VA compensable hearing loss.  38 C.F.R. § 3.385.  This satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Hence, the resolution of this claim turns on whether there is probative evidence linking the current bilateral hearing loss to the Veteran's military service.  The Board notes that the Veteran has not undergone VA examination to determine the nature and etiology of his current bilateral hearing loss.  

Given his assertion that his current bilateral hearing loss is the result of excessive noise exposure due to his service as a fire fighter, along with treatment records confirming that he currently suffers from VA compensable bilateral hearing loss, the Board finds that a VA examination is warranted to address the nature and etiology of the Veteran's current bilateral hearing loss, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, in its findings in the June 2007 rating decision, the RO noted the June 2000 VA audiology progress note, which raised consideration of the applicability of the provisions of aggravation of a preexisting condition.  However, the RO has failed to properly adjudicate the claim under a theory of aggravation of a preexisting condition, and has not provided the Veteran with notice of the provisions governing such claims.  

Hence, adjudication of the claim for service connection for bilateral hearing loss must proceed with consideration of the provisions regarding aggravation of a preexisting condition.  The RO should also provide the Veteran with corrective notice on remand.  

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
 
Without further clarification, the Board is without medical expertise to determine whether there is evidence that the Veteran's bilateral hearing loss was permanently aggravated in service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, an examination is required.

With respect to the claimed pancreatic disorder, the Veteran asserts that he currently experiences a pancreatic disorder related to radiation exposure during his naval service aboard submarines.  He contends that his service-connected peptic ulcer disease was actually a manifestation of chronic pancreatitis that began in service due to his radiation exposure.  

Initially, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Various private treatment records show current diagnosis of chronic pancreatitis.  

The service records do not indicate service aboard a submarine, but they do reflect that the Veteran served on a naval submarine base.  38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes pancreatic cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2011).  

Currently, the evidence of record does not establish that the Veteran has pancreatic cancer; hence, his pancreatic disorder does not appear to be included in the presumptive diseases listed under 38 C.F.R. § 3.309(d)(2) as due to radiation exposure or as radiogenic diseases in § 3.311(b)(2).  

The duty to obtain dose estimates under 38 C.F.R. § 3.311 not only applies to radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), but also applies to any other disorder when a claimant cites or submits competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" under 38 C.F.R. § 3.311(b)(4).  See 67 Fed. Reg. 6,870 (Feb. 14, 2002).  This provision was added to the regulation effective September 1, 1994, in response to the Federal Circuit's decision in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), that determined that VA was not authorized to establish an exclusive list of radiogenic diseases for which a clamant might establish entitlement to direct service connection.  60 Fed. Reg. 9,627 (Feb. 21, 1995).  Therefore, the provisions of 38 C.F.R. § 3.311 that require VA to request dose information under § 3.311 will apply to those diseases that fall under the scope of § 3.311(b)(4) even if they are not listed as radiogenic diseases under § 3.311(b)(2).  

Significantly, the Board notes that the Veteran has not been furnished with any notice pursuant to the VCAA regarding the ionizing radiation aspect of his claim, including the provisions cited above.  The RO must provide him with corrective notice on remand.  

After doing so, if the Veteran presents evidence supporting his contention that his chronic pancreatitis may be induced by ionizing radiation, the RO must seek to determine by dose assessment if the Veteran was exposed to radiation by gathering any and all records needed to prepare a radiation exposure dose estimate, including obtaining a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation from the National Personnel Records Center (NPRC).  If it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  

To the extent that this theory of entitlement may be developed, this pertains to a previously unestablished link to military service.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (holding that a new theory of entitlement must be considered and adequately addressed before the Board may deny a claim).  

Further, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The service treatment records are negative for findings of a pancreas disorder, but do show a diagnosis of and treatment for acid peptic disease.  There is no opinion of record that addresses the nature and etiology of the current pancreas disorder, to include whether gastrointestinal symptoms noted in service represented the onset of a pancreatic disorder..  

Hence, the Board finds that it is necessary to obtain a medical opinion to more adequately addresses the medical nexus question in light the facts established by the evidence in the claims file.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, the Veteran has reported that he receives ongoing treatment from the Newington, CT and West Haven, CT VA Medical Centers (VAMCs).  As noted, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records, to include treatment records dated since 2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Pursuant to the VCAA, VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims, to include information regarding ionizing radiation exposure and the provisions pertaining to aggravation of a preexisting condition.  

2.  The RO should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to bilateral hearing loss and the claimed pancreatic disorder, to specifically include those from the Newington and West Haven VAMCs, dated from 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  The Veteran should afforded a VA examination for the purpose of obtaining a medical opinion regarding whether any gastrointestinal complaints noted in service represented the onset of a current pancreatic disorder.  

4.  If the VA examination  nexus opinion is not positive, and if the Veteran provides further medical information showing that he suffers from a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2011), or research that addresses if his chronic pancreatitis may be induced by ionizing radiation, the RO should take appropriate action in order to obtain and associate with the claims file any and all records needed to prepare a radiation exposure dose estimate, to include obtaining records from the U.S. Army and Joint Service Records Research Center (JSRRC), and a DD Form 1141 from the NPRC, as well as to request Official Military Personnel Records from the Department of Defense.  If records are not obtained, attempts made to obtain the records should be documented as should the availability of the records; the Veteran should be notified of the unavailability.  

5.  After attempts have been made to obtain records necessary to prepare a radiation exposure dose estimate, the RO should develop the claim under the procedures provided in 38 C.F.R. § 3.311, if indicated.  

6.  The case should then be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's pancreatic disorder resulted from exposure to ionizing radiation during active service. 

7.  The RO also should schedule the Veteran for a VA examination (with audiometric studies) to determine the nature and likely etiology of any bilateral hearing loss.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  All clinical findings should be reported in detail.  

After reviewing the record, considering the Veteran's contentions, and examining the Veteran, the examiner should address the following questions:  

a.  Did the Veteran's hearing loss pre-existed his service?  Please offer an opinion for each ear.  The examiner specifically address the reported history noted in the June 2000 VA audiology progress note, as well as the findings of the December 1969 Report of Medical History and Report of Medical Examination.  

b.  Did any preexisting bilateral hearing loss undergo a permanent increase in the severity of the underlying pathology during service?  

c.  If there was a permanent increase in the severity of the Veteran's bilateral hearing loss during service, then was the increase due to the natural progression of the disability?  

d.  If the hearing loss in either ear did not pre-exist service, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current hearing loss disability is due to the conceded noise exposure sustained while serving as a fire fighter, or another event of the Veteran's service?  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

8.  Following completion of all indicated development, the RO should readjudicate the remaining claims in light of all the evidence record.  If any benefit sought on appeal remains denied, the RO furnish a fully responsive supplemental statement of the case (SSOC) to the Veteran and his representative and afford them with a reasonable opportunity for response.  The RO should ensure that the SSOC includes all pertinent law and regulations regarding claims involving exposure to ionizing radiation and claims involving aggravation of a preexisting condition.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


